Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, claims 1, 6, 9, 11-28 and 30-31 in the reply filed on 05/06/2022 is acknowledged.  Claims 2-3 and 32-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Thus, claims 1, 6, 9, 11-28 and 30-31 are presently pending in this application.
Claim Objections
Applicant is advised that should claim 14 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 11-14, 19-22 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Palmer et. al. (2014/0081296) “Palmer”.
Regarding claims 1 and 28, Palmer discloses a scaffold structure (abstract and Fig. 8) comprising: a support structure having a length dimension defined by first and second ends thereof and a thickness dimension normal to the length dimension (as shown in Fig. 8, the scaffold has opposing ends and a thickness normal to the length); and further at least partially defined by first and second outer layers (layers 130 and 135; Fig. 8) separated by an interior space 140 therebetween, and a plurality of spacer elements 145 (Fig. 8) extending through the interior space and connecting the first and second outer layers (Fig. 8 discloses the spacer elements 145 extend perpendicular to and attach to the adjacent layers 130/135); except for wherein the thickness changes less than approximately 10% at a elongation percentage of 5% and the scaffold structure has a cross sectional area of approximately between 3 mm2 and 3000 mm2 wherein the cross sectional area defines an area of a two-dimensional shape of the scaffold structure at a point perpendicular to the length of the scaffold; and wherein the wherein the cross-sectional area changes less than approximately 10% at a elongation percentage of 5%.
However, Palmer discloses the required structure of the scaffold having a support structure, having a thickness, length, opposing ends and a plurality of spacer elements separating a first and second outer layers (Fig. 8), the scaffold is made of the same materials required by claim 27 (par. 0008 discloses PGA) and is designed for tissue engineering use (par. 0005).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the scaffold structure to include the thickness changes less than approximately 10% at a elongation percentage of 5% and the scaffold structure has a cross sectional area of approximately between 3 mm2 and 3000 mm2 wherein the cross sectional area defines an area of a two-dimensional shape of the scaffold structure at a point perpendicular to the length of the scaffold; and wherein the wherein the cross-sectional area changes less than approximately 10% at a elongation percentage of 5%, since these are result effective variables that contribute to the overall mechanical properties of the scaffold, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the scaffold structure as suggested would allow for ideal mechanical properties that allow the scaffold to withstand stresses and strains without failure in tissue engineering applications.  In re Aller, 105 USPQ 233.
Furthermore, it would have been an obvious matter of design choice to modify the scaffold structure to include the thickness changes less than approximately 10% at a elongation percentage of 5% and the scaffold structure has a cross sectional area of approximately between 3 mm2 and 3000 mm2 wherein the cross sectional area defines an area of a two-dimensional shape of the scaffold structure at a point perpendicular to the length of the scaffold; and wherein the wherein the cross-sectional area changes less than approximately 10% at a elongation percentage of 5%, since applicants have not disclosed that these modifications solves any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality of the thickness changes less than approximately 10% at a elongation percentage of 5% and the scaffold structure has a cross sectional area of approximately between 3 mm2 and 3000 mm2 wherein the cross sectional area defines an area of a two-dimensional shape of the scaffold structure at a point perpendicular to the length of the scaffold; and wherein the wherein the cross-sectional area changes less than approximately 10% at a elongation percentage of 5%, particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claim 6, Palmer discloses the plurality of spacer elements comprise spacer yarns (claim 11). 
Regarding claim 9, Palmer discloses the claimed invention of claim 1, except for the plurality of spacer elements have a length extending between the first and second outer layers between approximately 100 µm and 5000 µm.  However, Palmer does disclose a certain length of the fibers extending between layers 130/135 (Fig. 11).   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the plurality of spacer elements have a length extending between the first and second outer layers between approximately 100 µm and 5000 µm, since these are result effective variables that contribute to the structural stability of the scaffold, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the scaffold as suggested would allow for a scaffold that can better handle the stresses and strains presented at the implantation site.  In re Aller, 105 USPQ 233.
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice.  Absent a teaching as to criticality the plurality of spacer elements have a length extending between the first and second outer layers between approximately 100 µm and 5000 µm, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claim 11-12, Palmer discloses the claimed invention of claim 1, except for the scaffold has an elongation at tensile failure of between approximately 20% and 125% and the scaffold has an elongation at yield of between approximately 5% and 50%.  However, Palmer does disclose a scaffold with elastic nature (par. 0031) with an elasticity of 35% (par. 0037).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the scaffold has an elongation at tensile failure of between approximately 20% and 125% and the scaffold has an elongation at yield of between approximately 5% and 50%, since these are result effective variables that contribute to the tensile strength of the scaffold, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and the scaffold has an elongation at tensile failure of between approximately 20% and 125% and the scaffold has an elongation at yield of between approximately 5% and 50%, would allow for a scaffold that is able to conform to the motion of the underlying tissue ad physiology (par. 0037).  In re Aller, 105 USPQ 233.
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice.  Absent a teaching as to criticality that the scaffold has an elongation at tensile failure of between approximately 20% and 125% and the scaffold has an elongation at yield of between approximately 5% and 50%, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claim 13 and 19, as best understood, Palmer discloses the claimed invention of claim 1, except for the scaffold has a stiffness of approximately between 2.5 N/mm and 25 N/mm and the scaffold structure has a stiffness of approximately between 2.5 N/mm and 250 N/mm. However, Palmer does disclose the scaffold has fibers with sufficient resilience and stiffness to keep the layers separated when pressure is applied (par. 0043) and a tensile strength of 32 N/cm or 3.2 N/mm (par. 0088).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the scaffold has a stiffness of approximately between 2.5 N/mm and 25 N/mm and the scaffold has a stiffness of approximately between 2.5 N/mm and 250 N/mm, since these are result effective variables that contribute to the overall mechanical strength of the scaffold, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the scaffold has a stiffness of approximately between 2.5 N/mm and 25 N/mm and the scaffold has a stiffness of approximately between 2.5 N/mm and 250 N/mm, would allow for a scaffold that is able to withstand the anatomical pressures at the implantation site.  In re Aller, 105 USPQ 233.
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice.  Absent a teaching as to criticality that the scaffold has a stiffness of approximately between 2.5 N/mm and 25 N/mm and the scaffold has a stiffness of approximately between 2.5 N/mm and 250 N/mm, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claims 14 and 20-22, as best understood, Palmer discloses the claimed invention of claim 1; except for the scaffold has an ultimate strain of approximately between 20% and 70%; a tenacity between approximately 0.07 grams-force/denier and 1.10 grams-force/denier and a tenacity at failure of approximately between 0.3 grams-force/denier and 2 grams-force/denier.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the scaffold has an ultimate strain of approximately between 20% and 70%; a tenacity between approximately 0.07 grams-force/denier and 1.10 grams-force/denier and a tenacity at failure of approximately between 0.3 grams-force/denier and 2 grams-force/denier, since these are result effective variables that contribute to the overall mechanical properties of the scaffold, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the composite scaffold to include the scaffold has an ultimate strain of approximately between 20% and 70%; a tenacity between approximately 0.07 grams-force/denier and 1.10 grams-force/denier and a tenacity at failure of approximately between 0.3 grams-force/denier and 2 grams-force/denier would allow for ideal mechanical properties that allow the scaffold to withstand stresses and strains without failure.  In re Aller, 105 USPQ 233.
Furthermore, it would have been an obvious matter of design choice to modify the scaffold has an ultimate strain of approximately between 20% and 70%; a tenacity between approximately 0.07 grams-force/denier and 1.10 grams-force/denier and a tenacity at failure of approximately between 0.3 grams-force/denier and 2 grams-force/denier, since applicant has not disclosed that this modification solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the scaffold has an ultimate strain of approximately between 20% and 70%; a tenacity between approximately 0.07 grams-force/denier and 1.10 grams-force/denier and a tenacity at failure of approximately between 0.3 grams-force/denier and 2 grams-force/denier, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claim 25, Palmer discloses monofilament, multifilament, or textured yarns, or any combination thereof, knitted into a three-dimensional structure (par. 0040 discloses three-dimensional and knitted fabrics and par. 0067 discloses filaments). 
Regarding claims 26-27, Palmer discloses the scaffold comprises any combination of bioresorbable polymers, natural polymers and/or additives; and the scaffold comprises any of homopolymers, copolymers, or polymer blends of any of the following: polylactic acid, polyglycolic acid, polycaprolactone, polydioxanone, polyhydroxyalkanoates, polyanhydrides, poly(ortho esters), polyphosphazenes, poly (amino acids), polyalkylcyanoacrylates, polypropylene fumarate, trimethylene carbonate, poly(glycerol sebacate), poly(glyconate), poly(ethylene glycol), poly(vinyl alcohol) and polyurethane, or any combination thereof (par. 0008 discloses PGA). 
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et. al. (2014/0081296) “Palmer” in view of Koob et al. (2018/0168797) “Koob”. 
Palmer discloses the claimed invention of claim 1; except for an ultimate stress of approximately between 2.5 MPa and 30 MPa; a yield stress of approximately between 2.5 MPa and 30 MPa; the scaffold has a modulus of approximately between 2.5 MPa and 70 MPa, wherein modulus defines stress divided by strain of a cross-sectional area of the scaffold, including the void space and wherein the scaffold has a modulus of approximately between 150 MPa and 600 MPa, wherein modulus defines stress divided by strain of bulk material from which the scaffold is comprised, excluding the void space. However, Koob teaches a similar scaffold having a modulus of approximately between 150 MPa and 600 MPa (Fig. 14B discloses the modulus of the fibers is 150 MPa to 60 MPa).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify an ultimate stress of approximately between 2.5 MPa and 30 MPa; a yield stress of approximately between 2.5 MPa and 30 MPa; the scaffold has a modulus of approximately between 2.5 MPa and 70 MPa, wherein modulus defines stress divided by strain of a cross-sectional area of the scaffold, including the void space and wherein the scaffold has a modulus of approximately between 150 MPa and 600 MPa, wherein modulus defines stress divided by strain of bulk material from which the scaffold is comprised, excluding the void space, since these are result effective variables that contribute to the overall strength of the scaffold, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the scaffold to include the limitations of claims 15-18, would allow for a stronger scaffold that prevents mechanical failure.  In re Aller, 105 USPQ 233.
Furthermore, it would have been an obvious matter of design choice to modify Palmer in view of Koob, since applicant has not disclosed that these modifications solves any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that an ultimate stress of approximately between 2.5 MPa and 30 MPa; a yield stress of approximately between 2.5 MPa and 30 MPa; the scaffold has a modulus of approximately between 2.5 MPa and 70 MPa, wherein modulus defines stress divided by strain of a cross-sectional area of the scaffold, including the void space and wherein the scaffold has a modulus of approximately between 150 MPa and 600 MPa, wherein modulus defines stress divided by strain of bulk material from which the scaffold is comprised, excluding the void space, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et. al. (2014/0081296) “Palmer” in view of Pathak et al. (2007/0254005) “Pathak”. 
Palmer discloses the claimed invention of claim 1; except for wherein at least part of the scaffold is coated with a hydrophilic solution and wherein the hydrophilic solution comprises Polyethylene glycol (PEG).  However, Pathak teaches a similar invention comprising at least part of the scaffold is coated with a hydrophilic solution and wherein the hydrophilic solution comprises Polyethylene glycol (PEG) (par. 0243).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the scaffold in Palmer to include at least part of the scaffold is coated with a hydrophilic solution and wherein the hydrophilic solution comprises Polyethylene glycol (PEG), as taught and suggested by Pathak, for the purpose of reducing post-operative adhesions (par. 0243 of Pathak). 

Allowable Subject Matter
Claims 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774